Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Muhammad Bajwa,
(O.I. File No.: 2-07-40751-9)

Petitioner,
v.

The Inspector General.
Docket No. C-12-76
Decision No. CR2520
Date: March 28, 2012
DECISION

This matter is before me in review of the Inspector General’s (I.G.’s) determination to
exclude Petitioner pro se Muhammad Bajwa from participation in Medicare, Medicaid,
and all other federal health care programs for a period of five years. The I.G.’s
determination is based on the terms of section 1128(a)(3) of the Social Security Act
(Act), 42 U.S.C. § 1320a-7(a)(3). The undisputed material facts of this case mandate the
imposition of a five-year exclusion. Accordingly, I grant the I.G.’s Motion for Summary
Disposition.

I. Procedural Background

In the summer of 2007, Petitioner Muhammad Bajwa and several others devised and
carried out a scheme to solicit and collect bribes and kickbacks by steering medical
patients to certain facilities for diagnostic testing.

Authorities learned of this activity, and on February 25, 2009 the Federal Grand Jury
sitting for the United States District Court for the Eastern District of New York handed
up a Superseding Indictment charging Petitioner and three others with three felonies,
including in Count Two of the Superseding Indictment the felony offense of Soliciting
and Receiving Remuneration in Connection with Federal Health Care Programs, in
violation of 42 U.S.C. § 1320a-7(b)(1)(B) and 18 U.S.C. §§ 2 and 3551. Represented by
counsel, Petitioner reached a plea agreement with the United States on September 4,
2009. By the terms of that agreement Petitioner pleaded guilty to Count Two of the
Superseding Indictment. Although the date of the guilty plea does not appear in the
record before me, it is clear that Petitioner’s plea was accepted: on December 17, 2010,
Petitioner appeared with counsel in the United States District Court and was sentenced to
a four-month term of imprisonment followed by a three-year term of supervised
probation, and was assessed $100.

As required by the terms of section 1128(a) of the Act, 42 U.S.C. § 1320a-7(a), the I.G.
began the process of excluding Petitioner from participation in Medicare, Medicaid, and
all other federal health care programs. On August 31, 2011, the I.G. notified Petitioner
that he was being excluded pursuant to the terms of section 1128(a)(3) of the Act for the
mandatory minimum period of five years.

Acting pro se, Petitioner timely sought review of the I.G.’s action by letter dated October
26, 2011. I convened a telephonic prehearing conference on November 16, 2011,
pursuant to 42 C.F.R. § 1005.6, in order to discuss the issues presented by the case and
procedures for addressing those issues. By Order of November 17, 2011, I established a
schedule for the submission of documents and briefs. All briefing is now complete, and
the record in this case closed on March 6, 2012.

There are four exhibits in this case. The I.G. proffered four exhibits marked I.G. Exhibits
1 through 4 (I.G. Exs. 1-4), and they are admitted without objection. Petitioner proffered
no exhibits of his own. His October 26, 2011 request for hearing was accompanied by an
attached document, but by the explicit terms of paragraph 7 of the Order of November

17, 2011, that document is not part of the evidentiary record on which I decide this case.'

II. Issues

The issues before me are limited to those listed at 42 C.F.R. § 1001.2007(a)(1). In the
specific context of this record, they are:

' This document appears to be the first page of a Certificate of Relief from Disabilities
awarded to Petitioner by an official of the State of New York. If it were part of the
record before me, it would not alter my decision, since it purports to relieve Petitioner
only of the consequences of his conviction imposed by the laws of the State of New
York. It cannot affect this exclusion based on federal law. Janet Wallace, L.P.N., DAB
No. 1326 (1992); see also Desaline Gittens, DAB CR2404 (2011), at 7, n.4.
1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(3) of the Act; and

2. Whether the length of the proposed period of exclusion is unreasonable.

Both issues must be resolved in favor of the I.G.’s position. Because his predicate
conviction has been established, there is a basis for Petitioner’s exclusion pursuant to
section 1128(a)(3) of the Act. A five-year term of exclusion is the minimum established
by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B), and is therefore not
unreasonable.

Ill. Controlling Statutes and Regulations

Section 1128(a)(3) of the Act, 42 U.S.C. § 1320a-7(a)(3), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of “[a]ny individual or entity that has been convicted for an offense which
occurred after [August 21, 1996,] under Federal or State law, in connection with the
delivery of a health care item or service or with respect to any act or omission in a health
care program (other than those specifically described in [section 1128(a)](1)) operated by
or financed in whole or in part by any Federal, State, or local government agency, of a
criminal offense consisting of a felony related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.” The terms of section 1128(a)(3)
are restated in similar language at 42 C.F.R. § 1001.101(c).

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual . . . by a Federal . . . court,” Act

§ 1128(4)(1); “when there has been a finding of guilt against the individual ... by a
Federal . . . court,” Act § 1128(i)(2); or “when a plea of guilty . . . by the individual . . .
has been accepted by a Federal . . . court,” Act § 1128(i)(3). These definitions are
repeated at 42 C.F.R. § 1001.2.

An exclusion based on section 1128(a)(3) is mandatory and the I.G. must impose it for a
minimum period of five years. Act § 1128(c)(3)(B); 42 U.S.C. § 1320a-7(c)(3)(B). The
regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory provision.

IV. Findings and Conclusions

I find and conclude as follows:

1. On his accepted plea of guilty in the United States District Court for the Eastern
District of New York, Petitioner Muhammad Bajwa was found guilty of one felony count
of Soliciting and Receiving Remuneration in Connection with Federal Health Care
Programs, in violation of 42 U.S.C. § 1320a-7(b)(1)(B). LG. Exs. 2, 3, 4.

2. Judgment of conviction was entered against Petitioner and he was sentenced on his
guilty plea in the United States District Court on December 17, 2010. I.G. Ex. 4.

3. The judgment of conviction, finding of guilt, and accepted pleas of guilty described
above in Findings | and 2 constitute a “conviction” within the meaning of sections
1128(a)(3) and 1128(i)(1), (2), and (3) of the Act, and 42 C.F.R. § 1001.2.

4. There is a nexus and a common-sense relationship between the felony offenses of
which Petitioner was convicted, as noted above in Findings 1, 2, and 3 above, and fraud
and financial misconduct in connection with the delivery of a health care item or service.
LG. Exs. 2, 3, 4.

5. Petitioner’s conviction as noted above in Findings 1, 2, 3, and 4 constitutes a basis for
the I.G.’s exclusion of Petitioner from participation in Medicare, Medicaid, and all other
federal health care programs. Act § 1128(a)(3); 42 U.S.C. § 1320a-7(a)(3).

6. The five-year period of Petitioner’s exclusion is the mandatory minimum period
provided by law, and is therefore not unreasonable. Act § 1128(c)(3)(B); 42 C.F.R.
§§ 1001.102(a) and 1001.2007(a)(2).

7. There are no disputed issues of material fact and summary disposition is therefore
appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma
Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The four essential elements necessary to support an exclusion based on section
1128(a)(3) of the Act are: (1) the individual to be excluded must have been convicted of
a felony offense; (2) the felony offense must have been based on conduct relating to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct; (3) the felony offense must have been for conduct in connection with the
delivery of a health care item or service, or the felony offense must have been with
respect to any act or omission in a health care program operated by or financed in whole
or in part by any federal, state, or local government agency; and (4) the felonious conduct
must have occurred after August 21, 1996. Kevin J. Bowers, DAB No. 2143 (2008);
Andrew D. Goddard, DAB No. 2032 (2006); Kenneth M. Behr, DAB No. 1997 (2005);
Erik D. DeSimone, R.Ph., DAB No. 1932 (2004); Jeremy Robinson, DAB No. 1905
(2004); see also Breton Lee Morgan, M.D., DAB No. 2264 (2009).
Petitioner does not deny that he was convicted of the felony offense described in Count
Two of the Superseding Indictment and does not dispute that his felonious conduct
occurred after August 21, 1996. He does not dispute the relation of the conduct
underlying his conviction to fraud or financial misconduct, and does not deny that his
criminal conduct occurred in connection with the delivery of a health care item or
service. Petitioner’s Answer Brief at 1. Thus, there appears to be no challenge to the
1.G.’s proof of the essential elements set out above. I find that the I.G. has proven those
elements. I.G. Exs. 2, 3, 4.

Petitioner’s sole argument in this appeal is an effort to minimize the seriousness of his
offense and his role in the broader scheme, and thereby to reduce or avoid entirely the
five-year period of exclusion. The five-year period of exclusion proposed in this case is
the minimum required by section 1128(c)(3)(B) of the Act. As a matter of law it is not
unreasonable, and neither the Board nor I can reduce it. 42 C.F.R. § 1001.2007(a)(2);
Mark K. Mileski, DAB No. 1945 (2004); Salvacion Lee, M.D., DAB No. 1850 (2002).

Petitioner appears here pro se. I have been guided by the Board’s reminders that pro se
litigants should be offered “some extra measure of consideration” in developing their
records and their cases. Louis Mathews, DAB No. 1574 (1996); Edward J. Petrus, Jr.,
M.D., et al., DAB No. 1264 (1991). [have searched Petitioner’s pleadings for any
contentions that might raise a valid defense to the I.G.’s Motion, but have found nothing
that could be so construed.

Resolution of a case by summary disposition is particularly fitting when settled law can
be applied to undisputed material facts. Michael J. Rosen, M.D., DAB No. 2096; Thelma
Walley, DAB No. 1367. Summary disposition is authorized by the terms of 42 C.F.R.

§ 1005.4(b)(12). This forum looks to FED. R. CIV. P. 56 for guidance in applying that
regulation. Robert C. Greenwood, DAB No. 1423 (1993). The material facts in this case
are undisputed and unambiguous. They support summary disposition as a matter of
settled law. The Decision issues accordingly.

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition should be,
and it is, GRANTED. The I.G.’s exclusion of Petitioner Muhammad Bajwa from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years, pursuant to the terms of section 1128(a)(3) of the Act, is sustained.

/s/
Richard J. Smith
Administrative Law Judge

